      Case 1:17-cv-01287-JLT Document 18-1 Filed 01/02/19 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                          UNITED STATES DISTRICT COURT
 9                         EASTERN DISTRICT OF CALIFORNIA
10

11   CHARLQUAL WATKINS and GREG                 Case No. 1:17-cv-01287 (JLT)
     BATSCH, on behalf of themselves and
12   all others similarly situated,             [PROPOSED] ORDER APPROVING
                                                SETTLEMENT AND DISMISSING
13                Plaintiffs,                   ACTION
14                    v.
15   AM RETAIL GROUP, INC., a
     Delaware Corporation, and DOES 1-25,
16
                  Defendants.
17

18
           Having read the Joint Stipulation submitted by Plaintiffs CHARQUAL
19
     WATKINS and GREG BATSCH (“Plaintiffs”) and Defendant AM RETAIL
20
     GROUP, INC. (“Defendant” or “AMRG”) (collectively, the “Parties”), regarding
21
     the settlement reached of the individual claims by Plaintiffs against AMRG, and for
22
     good cause appearing, the Court rules as follows:
23
           The Court approves the settlement reached by the Parties and hereby
24
     dismisses the claims for relief pled by Plaintiffs on an individual basis with
25
     prejudice, with each side to bear his, her or its own costs and attorneys’ fees except
26
     as set forth in the settlement agreement reached entered into by the Parties. The
27
     Court further orders the class claims previously asserted by Plaintiffs be dismissed
28
     without prejudice. In light of the dismissal of the class claims, the Court further
                                       1
     JOINT STIPULATION REGARDING SETTLEMENT                    Case No. 1:17-cv-01287 (JLT)
      Case 1:17-cv-01287-JLT Document 18-1 Filed 01/02/19 Page 2 of 2

 1   orders that no penalties be assessed in favor of Plaintiffs and against the Defendant
 2   pursuant to the Labor Code Private Attorneys General Act of 2004.
 3         It is so ordered.
 4

 5

 6             January 3, 2019
     Dated: __________________             _______________________________
                                                Hon. Jennifer L. Thurston
 7                                               Magistrate Judge
                                                U.S. District Court, E.D. California
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                       2
     JOINT STIPULATION REGARDING SETTLEMENT                    Case No. 1:17-cv-01287 (JLT)
